Name: 2006/331/EC: Commission Decision of 5 May 2006 derogating from Regulation (EC) NoÃ 2848/98 as regards the extension of the deadlines for delivering raw tobacco in Greece for the 2005 harvest (notified under document number C(2006) 1784)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  distributive trades;  Europe;  agricultural policy;  economic policy;  plant product
 Date Published: 2006-05-06

 6.5.2006 EN Official Journal of the European Union L 121/55 COMMISSION DECISION of 5 May 2006 derogating from Regulation (EC) No 2848/98 as regards the extension of the deadlines for delivering raw tobacco in Greece for the 2005 harvest (notified under document number C(2006) 1784) (Only the Greek text is authentic) (2006/331/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 7 thereof, Whereas: (1) Article 16 of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector (2), sets the deadlines for producers to deliver raw tobacco to processors. Although Regulation (EC) No 2848/98 was repealed by Commission Regulation (EC) No 1973/2004 of 29 October 2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials (3) with effect from 1 January 2006, it continues to apply to the 2005 harvest by virtue of Article 172(3b) of Regulation (EC) No 1973/2004. (2) As a result of especially difficult weather conditions in Greece, in particular much higher rainfall and lower temperatures than the seasonal averages, tobacco preparation and delivery operations have been greatly delayed. (3) The deadlines for the delivery of raw tobacco to first processors in Greece should therefore be extended. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS DECISION: Article 1 Notwithstanding Article 16 of Regulation (EC) No 2848/98, for the 2005 harvest in Greece the deadlines set in that Article are hereby extended by 30 days. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 5 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 1679/2005 (OJ L 271, 15.10.2005, p. 1). (2) OJ L 358, 31.12.1998, p. 17. Regulation as last amended by Regulation (EC) No 1809/2004 (OJ L 318, 19.10.2004, p. 18). (3) OJ L 345, 20.11.2004, p. 1. Regulation as last amended by Regulation (EC) No 263/2006 (OJ L 46, 16.2.2006, p. 24).